                                                                              CLERKS OFFJCEt),S. DIST.COtJP'
                                                                                         AT ROANOKL VA
                                                                                                 FILED
                       IN TH E U N ITED STA TES D ISTR ICT CO U R T
                      FO R TH E W ESTERN D ISTR IC T O F W R G IN IA                    sEP 2? 2212
                                   R O AN O K E DIV ISIO N                       JULIAi
                                                                                      $i
                                                                                       6,DUD
                                                                                       ''               ,   CL
                                                                                        .t.t.-               J
                                                                                             j              ;,,
                                                                                 - ..                       .
                                                                                    J
                                                                                    ; 1:)         (:)
JAM ES JESSUP,                                  )   CASE NO.7:18CV00505                                     ,
                                                )
               Petitioner,                      )
                                                )   M EM OM NDUM OPINION
                                                )
HAROLD CLARKE,                                  )   By:Hon.Glen E.Conrad
                                                )   SeniorUnitedStatesDistrictJudge
               R espondent.                     )                   '
       PetitionerJnm esJessup,a Virginia inmateproceeding pro K ,filed thispetition forawrit

ofhabeascorpus,ptlrsuantto28U.S.C.j2254,challengingthevalidityofhisconfinepentunder
a2013judgmentby a state court. Thematterispresently beforethecourton thereypondent's
m otion to dism iss and Jessup's response thereto. For the reasons set forth below,the court

concludesthattherespondent'sm otion to dism issmustbe granted.
                                        1. BACKGROUND.

       A grandjuryoftheAppomattoxCountyCircuitCourtretum edindictmentsinJtmeof2013,
charging Jessup with one countofindecentlibertiesand nine countsofsexualabuseofachild at

leastthirteen butnotyetfifteen yearsofage:threecountsofcarnalknowledgewithouttheuseof

force,three cotmtsofforcible sodomy,and three countsofobjectsexualpenetration.l Jessup
pleaded notguilty andproceeded to abench triplon August8,2013.

       ln denying Jessup's directappeal,the CourtofAppealsofVirginia found the following

factsfrom theevidencepresentedattrial,statedinthelightm ostfavorableto the Commonwealth:

       (Ijn July2012,fourteen-year-old C.H.spoketo (Jessupqwhen hevisitedwith her
       parentsattheirhouse. C.H.'Sbirthday wason July 25,and glessupqwasather
       housearoundthetimeofherbirthday.C.H.testified(Jessupqsenthertextmessages
       andcalledherafterwards.C.H.testifiedshenextsaw Elessup)atH.J.'Strailerjust
       priortothestartofschoolinmid-August2012.H.J.was(Jessupq'sdaughter.C.H.
        llnthesametimeperiod,thegrandjurychargedJessupwithotheroffensesinvolvingothervictimsthatare
notthesubjectofthishabeascorpusaction.
testifed glessupjanived atH.J.'Strailer,ghe)took herto W al-M art,(he)bought
herapairofpants,and they returnedto H.J.'Strailer.C.H.testified shewenttothe
bathroom totryon thepants,sheexitedthebathroom,glessupjtookhertoH.J.'S
bedroom,and (Jessup)puthishanddownherpants.C.H.testified glessup)nzbbed
hervaginaandputtwo fingersinsidehervagina.C.H.testifiedH.J.droveherhom e
and shedidnottellherparentswhathad happened.

      C.H.testifiedaftertheAugustincident,shesaw (Jessupjwhenhecnmeto
herhousetovisitwithherparents.C.H.testified (Jessupqcalledherorsenthera
textmessageeverydayaftertheAugustincidentand(Jessupjstatedthathewanted
to m arry heraftershet'
                      urzled eighteen. C.H.testified on a Friday in late October
2012,H.J.pickedherupandtookhertoH.J.'Strailer.z(JessuplwasatH.J.'Strailer.
C.H.,H.J.,(Jessup),andotherswentto aPizzaHutandW al-M art,whereoneof
the adultspurchased alcohol. W hile in the car,C.H.consum ed alcohol. Later,
glessupqdroveC.H.,H.J.,andH.J.'Sbom iendtoH.J.'Strailer.C.H.testified she
wenttothebedroom toliedown becauseshewasnotfeelingwellfrom the alcohol.
C.H.testified (Jessupjremovedherpants,gheqremoved hertmderwear,and (heq
insertedhisfngersinto hervagina.C.H.testified(Jessupqalsoperformedoralsex
                                           .

onher.C.H.testified shespentthenightatH.J.'Strailer,and on Saturday morning,
(Jessuplagain performed oralsex onher. C.H.testifed (Jessup)droveherhome
on Saturday m orning,she packed clothes,and they laterretlvned to H .J.'Strailer.
C.H.testified (Jessupjsleptin thesamebedwith heron Saturday nightand (hel
usedhisGitsngersandtongue''again.C.H.testified H.J.droveherhome on Sunday
m orning.C.H.did nottellherparentswhathad happened.

      AftertheOctoberincident,ElessupqandC.H.frequentlysenttextmessages
toeachotherandtalked onthephone.C.H.testifiedshenextsaw glessupjinlate
December2012. C.H .testified H.J.picked herup and they wentto H.J.'Strailer,
butH.J.leftashorttimelater. C.H.testiled (Jessuplwasatthetrailerand he
performed oralsex on herwhile she perform ed oralsex on him . C.H.testified
(Jessup)tookherhome.Duringcross-exnminatioh,C.H.admitted shetelephoned
abomb threatto herschoolin M arch 2013 (afterarrestwarrantsforthe sexual
offenseshadbeen issuedagainstJessupin January20131.C.H.explained shedid
notwantto go to schoolbecauseclassm atesknew aboutthechargesand they were
calling hernames.C.H.admitted she told adults aboutthe incidents after C.H.
learnedthatH.J.accused Elessuplofrape.3
       H J.testified(JessuplwasathertraileronOctober26,2012,andaftergoing
outforpizza,consllmingalcohol,andvisitingfriends,C.H.and Elessuplspentthe
nightinabedroom ofthetrailer.H.J.testified (Jessup)andC.H.spentthenightof
October27,2012togetherathertrailer.H.J.testified sheneverleft(Jessupland
C.H.alone in hertrailer.


2 On cross-exam ination,C.H .agreedthatitwasFriday,O ctober26,2012.

3Thechargesagainst(Jessup)involvingH.J.werebeforeacourtinNelsonCounty.
                                           2
M em .Supp.M ot.Dism .Ex.B,at3-5,ECF No.11-2.

        Several times dlzring cross-exnm ination, defense cotmsel pointed out inconsistencies

between C.H .'Strialtestim ony and hertestimony atthepreliminary headng. Tr.64,73-74,75,

82 84 4 C H testified thatherfatherand Jessup rodem otorcyclesand would goto thedrag strip

to race,and sometim esshewentwith them . Tr.at79. C.H.adm itted during cross-examination

thatshehadtelephoned abom bthreatto herschoolin M arch of2013,andthen sheexplained that

she did notwantto go to school'afterclassm ateslenrned ofthe chargesagainstJessup and began

calling hernnm es.Tr.at91-92,95-96.C.H.also admittedthatshetold adultsabouttheincidents

with Jessup only afterlenrning thatH .J.had accused Jessup ofsexualoffensescharged in Nelson

County. Tr.at81-82.

        Atthe conclusion ofthe Comm onwealth's case,the trialcourtstnzck three charges of

forciblesodomy andthreechargesofobjectsexualpenetration. Tr.at135-37. Thedefenseput
on tw o w itnesses.

                 GraceScott rlessupj'ssister,testified shelived atH.J.'Strailerfrom the
        end ofJuly tllrough October3,2012,sheneverleftthetrailer,sheneversaw C.H.
        atthetrailer,and she saw (Jessup)atthe trailerfora briefperiod on only two
        occasions. Scotttestified she only leftthe trailerbecause she was arrested fora
        probation violation.

              ErinThompson,(Jessupl'swife,testified shewenttothedrag strip onthe
        aftemoonofOctober27,2012with (Jessup)andothers,includingC.H.andC.H.'S
        parents. Thompson testified she rem embered the date because she had a track
        timesheetforthe date. Thompson testified thetrack timesheetshowed (Jessupj
        raced between 4:43 p.m .and 5:54 p.m . Thompson testified she leftthedrag strip
        with (Jessupj,theywenthome,andhestayedhomewithher.
M em .Supp.M ot.Dism .Ex.B,at5,ECF N o.11-2.


         4 In thismemorandum opinion,citationstothetranscriptsinthe circuitcourtrecord forCommonwealth v.
Jessup,(2R 13-36 to CR 13-50 areabbreviated asfollows:ç$Tr.''citestothetranscriptofthebench trialon August8,
2013,.Rl-
        lr'gTr.''citesto thetranscriptofthehearing on September5,2013,  .and C&sent.Tr.''citestothetranscriptof
thesentencing hearing on Septem ber 16,2013. $T r.Hr'gTr,  ''citesto theprelim inary hearingtranscript,a copy of
whichisincludedasan exhibittotheM otionto Dismissinthestatehabeasrecordofthe SupremeCourtofVirginia.
       Attheconclusion ofthe evidence,JudgeKimberly W hitestated thatthe caserestedon the

credibility ofC.H. Thejudgesaid shehad listened Glexceedingly carefully''to C.H.'Stestimony
andhadtaken Gtcopiousnotes''whenC.H .and H.J.w eretestifying.Tr.at167.JudgeR itestated

thatC.H .'Stestim onywasclearerthan H.J.'Stestim ony and foundthatC.H .'Stestim onyregarding

thesexualactswascredible.Tr.at167,170.Judge W hitefound Jessup guilty ofthreecotmtsof

cnrnallcnowledgeand onecountofindecentliberties. Tr.at170.

       Appearing forsentencing on September5,2018,Jessup'scounselmadean oralm otion for

a new trial. Hr'g Tr.at3. Cotmselstated thatH.J.had told lzim she wanted to change hertrial

testimony aboutthe offensesagainstC.H. Ld=.Cotmselsaid thatH.J.,who waspresent,would
tEtestify,in essence,thatnone ofthishappened.''Id. JudgeW hitedirected defensecounselto5le

awrittenm otion,continuedthesentencing,and closed courtwithoutpermittingH .J.topresenther

testim ony.Id.at4-5.

       W hen thepartiesreappeared forsentencing on Septem ber16,2013,H.J.wasnotpresent.

Sent.Tr.at6. Jessup'scounselprofferedthatH.J.feared changinghertestim ony would resultin

prosecution forperjtlry andjeopardizehernew public housing arrangement. J#.
                                                                          zat20. The
prosecutorreported H.J.'Sstatem entafterthe hearing on Septem ber5,2013,thatJessup'sfam ily

hadofferedher$2,000tochangeherstory,and sheneededthemoney.J.
                                                           IJZ.at22-23.Insupportof
the m otion for new trial,Jessup's cotmseltmsuccessfully offered an tmsigned affidavithe had

prepared forH.J.to sign on Septem ber5,2013,wllich she had thereafterrefused to sign,saying

thatitwasnotcorrect.J#.at21-22.Cotmselalso offeredintoevidenceaparticipantregistration
form f'
      rom thedrag race strip. 1d.at24-25.

       Judge W hite recognized thatthe registration form w as corroborative ofthe trialtestim ony

from Jessup's wife. Ld-usat29. Thejudge also noted thateven attrial,she had recognized


                                               4
discrepanciesbetween H .J.'Sand C.H.'Stestim ony and thatshe continued to find C .H .to bethe

morecrediblewitness.J.
                     êsat30.Thejudgethen deniedthemotion foranew trialand sentenced
Jessuptofortyyearsinprisononthefom felonyoffenses.JZ at32,45-46.
        Jessup appealed.TheCourtofAppealsofVirginiadenied theappealby orderdated

October6,2014.Comm onwça1th v.Jessup,RecordNo.2258-13-2.Someyearslater,Jessup

wasgranted leaveto seek abelated subsequentappealtothe Suprem eCourtofVirginia,which

refused hisappealin asumm ary orderdated February 15,2017. Com monwea1th v.Jessup,

RecordNo.160836.

        Jessup then filed atimely,proK petition forawritofhabeascorpusin the Suprem eCourt

ofVirginia,executed on Febrtzary 8,2018.Jessupv.Clarke,RecordNo.180218. W eekslater,he

filed additionalunverified sheets contairling factualand legalargum ent,dated M arch 1,2018,

attached to a m otion forexpansion ofrecord.s By orderdated April17, 2018,the Courtdenied

thismotionthatwasfiled outsidethestattzteoflimitations.SeeVa.CodeAlm .j8.01-654(A)(2)
(requiringhabeascorpuspetitionchallenging criminaljudgmenttobefiled withinoneyearfrom
completionofdirectappeal).
        Jessup'sform statehabeaspetition alleged the followingcursory claim s:

        (1)     Counselrendered ineffectiveassistancewhenheadoptedadefensenotthe
                mostcompatiblew ith the facts;

        (2)     Cotmselfailedtomakeareasonableefforttoprocuretestimonyofan alibi
                w itness;

        (3)     Counselfailed to securedocumentaryevidencethrougha subpoenaduces
                tecum .;and

        (4)     Cotmselfailed to secure a billofparticulars,thusdepriving Jessup ofa
                m eaningfulopportunity to presenta com plete defense.


        5 Jessup's motion asserted his intent to add certain aftidavits and exhibits to the record,butno such
docum entswereattachedto them otion.
By orderdatedM ay 2,2018,theCourtdireoted therespondenttofileresponsivepleadingsby June

11,2018,and perm itted Jessup to file a response to the respondent'spleading on orbefore July

11,2018. Jessup executed atraverse to them otion to dism isson July 25,2018,outside the allotted

time. The traverse included the sam e factualand legalargum entsthathe had eadiersubmitted

with themotion to expand therecord.

       By orderdated October2,2018,the Suprem eCourtofVirginia granted the respondent's

motion to dism issJessup'shabeaspetition. The Courtstated thatithad considered Glthe petition

fora m itofhabeascorpusfiled February 12,2018,therule to show cause,and the respondent's

motion to dismiss.''M em .Supp.M ot.Dism .Ex.A,at1,ECF No.10.TheCourtexpresslynoted

that ithad denied his motion to expand the record and had not considered Jessup's late-sled
attachm ents.

       ln Jessup's j2254 petition before thiscourt,he allegesthathistrialcounselprovided
ineffectiveassistance'
                     .

       (a)      byfailingiGtofileaBillofParticularsandpreparefortrial'';
       (b)      by failing to require ûtthe prosecution to disclose eyidence favorable to
                petitionerand putthe defense underthe reciprocaldiscovery that would
                require disclosureofalibiinfonnation'';

       (c)      byçladoptlingladefensenotmostcompatiblewiththefacts.''
Pet.Attach.8-10,ECF No.1. The respondenthasfled am otion to dism iss,and Jessup

hasresponded,mnking them atterripefordisposition.

                                        1I.D ISCUSSION.

                                     A . ProceduralD efault.

       CGEA)federalcourtmaynotgrantawritofhabeascorpusto apetitionerin state custody
tmlessthepetitionerhasfirstexhausted hisstaterem ediesby presenting hisclaim sto thehighest
statecourt.''Bakerv.Corcoran,220F.3d276,288(4thCir.2000)(citing28U.S.C.j2254(b)(1);
O'Sullivan v.Boerckel,526 U.S.838,842 (1999:. The exhaustion.requirementin j2254(19
Girequiresa federalhabeaspetitionerto provide the state courtswith a fairppportunity to apply

controlling legalprinciplestothefactsbearing upon hisconstimtionalclaim .Itisnotenough that

allthefactsnecessary to supportthefederalclaim werebeforethestate courts,orthata somewhat

similarstate-law claim wmsmade.''Andersonv.Harless,459U.S.4,6 (1982).6 Ifthepetitioner
hasnotm esented a claim to the state courts,butwould clearly bebarred by an independentand

adequatestateproceduralrulefrom havingthatclaim adjudicatednow ifhereturnedtostatecourt,
theclaim isprocedtlrally ban'
                            edfrom federalhabeasreview.Bassettev.Thom pson,915F.2d 932,

936 (4th Cir.1990)(citing Teacuev.Lane,489U.S.288 (1989:. A federalhabeascourtmay
review them eritsofaprocedurally defaulted claim onlyiflltheprisonercan dem onstratecausefor

thedefaultandactualprejudiceasaresultofthealleged violation offederallaw,ordemonstrate
thatfailuretoconsidertheclaimswillresultinafundamentalmiscaniageofjustice.''? Coleman
v.Thompson,501U.S.722,750(1991),holdingmodifiedp.
                                                qothergroundsb.
                                                              yM artinezv.Ryan,
566U.S.1(2012).
        JessupdidnotpresenthisfederalhabeasClaim (b)intheform habeaspetitionfiledinthe
Suprem e Cotu't of Virginia. This issue was included only in the untim ely fled papers not

considered by the statecourt. Jessup would now beprecluded 9om presenting these claim swith

hisadditionalfacttzalsupportinstatecourt.Va.CodeAnn.jj8.01-654(A)(2),-654(B)(2).These

       6 The courthas omitted internalquotation marks, alterations,and citations here and throughout this
memorandum opinion,lmlessotherwisenoted.

        7Themiscarriageofjusticeexceptiontodefaultrequiresacolorableshowingthat,basedonnew evidence
notpresented attrial,ç$
                      a constitutionalviolation has probably resulted in the conviction ofone who is actually
innocent''Murravv.Carrier,477U.S.478,496(1986);Schlupv.Delo,513U.S.298,327(1995)(holdingthatacmal
innocencecontentiontoopen aGçgateway''throughproceduraldefaultrequiresshowingthat&sitismorelikelythan not
thatnoreasonablejurorwould haveconvictedhim in thelightofthenew evidence''). Jessup hasmadeno such
showing.
Virginia Code sections,setting the statute of limitationsfoxbringing a state habeas claim , and

requiring a habeas petitionerto bring in hisGrstpetition a1lallegationsthen known to him , are

b0thadequateandindependentstateproceduralrules.Bassette,915F.2dat937(regardingj8.01-
654(B)(2));Sparrow v.Dir.,Dep'tofCorrs.,439 F.Supp.2d 584,587-88 (E.D.Va.2006)
(regarding j 8.01-654(A)(2)).Accordingly,the courtconcludesthatClaim (b)isprocedurally
barredfrom federalreview absentashowingofcauseandprejudice.Coleman,501U.S.at750.
       To establish ççcause,''thepetitionermustGtshow thatsomeobjectivefactorexternaltothe
defenseimpeded gllisqeffortsto complywiththeState'sproceduralnzle.A factorisexternal...
ifitcarmotfairlybe attributedtotheprisoner.'' Davil!v.Davis,137 S.Ct.2058,2065 (2017).
Jessup doesnotpresentanyfactoroutsidehiscontrolthathamperedhisability to subm ita11ofhis

statehabeasGlingswithintheone-yearstattztorylimit,Va.CodeAnn.j8.01-654(A)(2),ortofile
hisopposition to the motion to dism issby the court-ordered deadline. He merely arguesthattllis

courtshouldignorethestatecourt'sfndingsunderitsownrulesthathislate-filed pleadingswould

notbeconsideredon them erits.Ashefailsto show causeforhisdefault,thiscourtisbarredfrom

addressingClaim (b)onthemeritsandwillgrantthemotiontodismissastothisclaim.
                              B.Review ofAdjudicatedClaims.
       Under28U.S.C.j2254(d),thefederalhabeascourtmaynotgrantawritofhabeascorpus
basedonanyclaim thatastatecourtdecidedonthemeritsunlessthatadjudication:
       (1)    Resulted in adecision thatwascontrary to,orinvolved an unreasonable
              application of, clearly established Federal law, as determ ined by the
              Suprem e Courtofthe U nited States;or

       (2)    Resultedinadecisionthatwasbasedonan umeasonabledetermination of
              thefactsin lightoftheevidencepresented in the Statecourtproceeding.

28U.S.C.j2254(*;seealsoW illiamsv.Taylor,529U.S.362,403-13(2000).Cçn ere,ashere,
the state court'sapplication ofgovem ing federal1aw is challenged,itm ustbe shown to be not
only erroneous,butobjectively tmreasonable.'' Yarborough v.Gentry,540 U.S.1,5 (2003).
Underthisstandard,G'lalstate court's determination thata claim lacksmeritprecludesfederal
habeasreliefsolong asfair-mindedjuristscould disagreeon thecorrednessofthestatecourt's
decision.''Haninctonv.Richter,562U.S.86,101(2011).Furthermore,thefederalhabeascourt's
Itreview underj2254(d)(1)islimitedtotherecordthatwasbeforethestatecourtthatadjudicated
theclaim onthemerits.''Cullenv.Pinholster,563U.S.170,181(2011)
       To prevailon a claim thatcotmsel'srepresentation wasso defective asto require reversal

ofaconviction,apetitionermustm eetatwo-prongstandard,showingthatcounsel'slmreasonably

deficientperformanceresultedinprejudice.Stricklandv.W ashinlon,466U.S.668,687(1984).
First,thepetitionermustshow thatçGcounsel'srepresentationfellbelow an objectivestandard of
reasonableness,'' considering circum stances and facts known to cotmsel at the tim e of the

representation. Id.at687-88.Thepetitionermustovercom ea strongpresumption thatcotmsel's

perform ance was within the range ofcompetence demanded from attorneysdefending crim inal

cases.J;.sat689.Second,thepetitionermustdemonstrate(Gareasonableprobabilitythat,butfor
counsel's tmprofessional errors,the result of the proceeding would have been different. A

reasonableprobability isaprobability sufficientto tmdennine confdencein the outcom e.'' 1d.at

694. Ifthepetitionerfailsto satisfyeitherprong,hisclaim failswithoutneed forf'
                                                                             urtherinquiry.

Id.at697.

       Jessup raised hisfederalClaims(a)and (c)in the form state habeaspetition,and the
SupremeCourtofVirginiaadjudicated them on themerits.Accordingly,thiscourtmayreview
themeritsoftheseclaimsonlyunderthedeferentialstandard mandated by j22544* .Asnoted,
however,the statecourtconsidered only Jessup'sform petition and nothislater-filed supporting




                                             9
argumentsand facts. Therefore,thiscourt'sreview is also lim ited to the claim saspresented in

theform petition. Cullen,563 U.S.at181.

       The Suprem e Courtof Virginia found that Jessup failed to m eet either prong of the

Strickland standard as to current Claim (a),alleging that Slcotmselfailed to seek a Billof
Particulars.'' M em .Supp.M ot.Dism.Ex.A,at3,ECF No.11-1. The Courtstated thatJessup

Gûfailsto identify orprofferwhatintbrmation counselshouldhaverequested in abillofparticulars

orhow thatinformationwouldhaveaffectedhisdefense.Thus,Elessuplhasfailedtodemonstrate
that cotmsel's perform ance was deficientorthatthere is a reasonable probability that,butfor

cotmsel'sallegederrors,theresultoftheproceedingwouldhavebeendifferent''J-I.
                                                                          L
       Conclusory allegations ofineffective assistance ofcotm sel,withoutfacm alsupporq are

insux cienttoraiseaconstitutionalissue.Nickersonv.Lee,971F.2d 1125,1136(4th Cir.1992),
overnlled pq otherMrotmdsGray v.Netherland,518U.
          .                                    S.152 (1996). W ithoutaparticularized
description of the information cotmselfailed to obtain,the habeas courtcnnnot assess either

counsel'sallegeddeficiéncy in failingto obtainitorthelikelihood thatprejudiceresulted from
thatomission. Beaverv.Thompson,93F.3d 1186,1195 (4th Cir.1996)(holdingthatfailureto
profferwhatfavorable evidence ortestim ony counselshould haveproduced isfatalto allegation

ofinadequate investigation). Thecourtconcludes,ptlrsuantto j22544*,thatthe statecourt's
adjudicationofJessup'sClaim (â)wasnotcontraryto,oran unreasonableapplicationof,federal




                                             10
1aw and was not based on an um easonable determination ofthe facts in lightofthe evidence

moperlypresented.' ThecourtwillgrantthemotiontodismissastoClaim (a).
        The Suprem eCourtofVirginiaalso denied reliefunderStrickland asto Jessup'scurrent

Claim (c),alleging thatEtcounselfailed to makereasonable effortsto proctlrethe testimony of
lmnnmed alibiwitnesses.'' M em .Supp.M ot.Dism .Ex.A,at1,ECF No.11-1.TheCourtstated'
                                                                                   .

        (Jessupqfailstoidentifyhow thedefensetheorythatcounselpresentedattrialwas
        notcompatiblewiththefactsofthecase.(Jessup)alsofailstoprofferorarticulate
        whattheory ofdefense counselshould have presented and argue thata different
        theoryofdefensewouldhavebeen successful.Thus,Ehe)hasfailedtodemonstrate
        thatcounsel'sperfonuance wasdeficientorthatthereisa reasonableprobability
        that,butforcounsel'salleged enors,theresultoftheproceeding would havebeen
        different.

JZ at 1-2. Overcoming the presumption ofreasonablenessthatcotmselenjoysregarding llis
chosen trialstrategy and thedecisionsin supportofthatstrategy isdifticult. Strickland,466 U.S.

at689.Jessup'sbaredeclarationthatitwasnotcompatiblewith thefactsinhiscasesimply cnnnot

suftke.Thecourtconcludes,pttrsuanttoj2254(*,thatthestatecourt'sadjudicationofJessup's
Claim (c)wasnotcontraryto,oranunreasonableapplicationof,federal1aw andwasnotbasedon




        S In any event, Jessup'sfactually supportedversion ofthisclaim also failsunderStrickland. He contends
thatabillofparticularswould haverequiredtheCommonwea1thto providewith morespeciticitythe dateswhen the
allegedoffensesqccurredtoallow him todevelopalibievidence.Counselreasonablycouldhavebelieved thatJessup
wasnotlikelyentitledtoabillofparticularshere.UnderVirginialaw,Sûla)billofparticularsisrequiredonlywhen
the indictmentis insufficientto notify the accused ofthe namre and characterofthe chargesso he can make his
defense.''Yeaaerv.Commonwea1th,433S.E.2d248,250(Va.App.1993). Whenanadultischargedwith sexual
offensesagainstachild,SEtime(is)notoftheessencefortheoffensescharged.'' Clinebellv.Commonwealth,349
S.E.2d676,679(Va.App.1986)(holdingthatinstamtoryrapecase,whenageofvictim isnotindispute,indictment
isnotrequiredtospecifyexactdateofoffense).TheindictmentsagainstJessupalleged alimitedrangeofdatesfor
eachoffense.Jessup'scounselalsohad opportunitytocross-examineC.H.extensively dmingthepreliminaryhearing
inthejuvenilecourttonarrow thedatesoftheoffensesinpreparationfortrial.Pr.I'
                                                                          Ir'gTr.20-21,23,28,30-31,39.
Dming thetrialitselflcounselagain questioned C.H.extensively aboutwhen theoffenseshad occurred. Heasked
C.H.ifshe had been aspreciseasshe could beon thedates,and sherespondedthatshe had.Tr.at64,68-69,101.
On thisrecord,thecourtcalmotfind thatJessup'scounselprovidedtmreasonablerepresentation in failingto request
abillofparticularsorthatbutforhisfailureto do so,theoutcomewouldhavebeendifferentattrial.
anunreasonabledetermination ofthefaetsin lightoftheevidenceproperly presented.g Thecourt

willgrantthemotiontodismissastoClaim (c).
                                             111. CONCLUSION

        Aftercarefulreview ofthepetition,them otion to dismiss,and pertinentpartsofthestate

cout'trecords,the courtconcludesthatthe m otion to dism iss mustbe granted. An appropriate

orderw illissue thisday.

        TheClerkisdirectedto sendcopiesofthism emorandum opinion and accompanying order

to petitionerandto colmselofrecord fortherespondent.

        ENTER :This t
                    J5           day ofSeptember,2019.


                                                          SeniorUnited StatesDistrictJudge




         9 EvenifthecourtcouldconsiderthemeritsofJessup'sfactually supportedversion ofthisclaim,italso fails
underStrickland.Cotmsel'sprimarystrategy wastodiscredittheaccuracyofC.H.'Stestimony.Jessup contendsthat
counselshould haveinstead focusedon thealibithatJessup wasracingmotorcyclesataracetrack onthedateswhen
C.H.claimed he had molested her. Jessup assertsthatcounselshould have obtained documentation and wim ess
testimonyabouthisracetrackvisits.However,therecordretlectsthatJessup failedtotellcounselaboutthispotential
defenseuntilapproximately one week beforethetrialdate. Tr.at14. Counselthen madeunsuccessf'       ulattemptsto
subpoena documentation 9om the race track owner and moved for a continuance ofthe trialto allow further
developmentofsuch evidence. Id.at14-19. Judge W hitedenied acontinuance. 1d.at28. Nevertheless,counsel
presented testimony 9om Jessup'swifethatJessup madefrequenttripsto theracetrack,including theweekend of
October27,2012.Id.at146-50.Jessup'swifetestifedthatsheandJessup leA theracetrack intheearlyevening on
October27,2012,wenthometogether,and stayedthere. Id.at148-49. Counselargued thatJessup could nothave
committedtheoffenseon October27,2012,thatC.H.describedbecausehewasattheracetrack. Id.at161.
         ûçA fairassessmentofattorney performancerequiresthatevery effortbe made to elim inatethe distorting
effectsofhindsight,to reconstructthe circumstancesofcounsel'schallenged conduct,and to evaluatethe conduct
9om cotmsel'sperspective atthe time.'' Strickland,466 U.S.at689. Counsel's investigative decisionscritically
dependontim ely andaccurateinform ation providedbyhisclient,asdoesthecourt'sassessm entofthereasonableness
ofcounsel'sdecisions.Id.at691.ln thiscase,Jessupfailedto directhiscounselin atimely mannertotheracetrack
asa source ofpossible,additionalalibievidence. M oreover,consistentwith counsel'sstrategy,counselimpeached
C.H.with herpriorsworntestimony 9om thepreliminary hearing and attempted to discreditherusing discrepancies
between herstatements,aswellasthetestimony abouttripsto theracetrack. Clearly,thefactfinderdid notcredit
thetestimonythatJessupwasathomewithhiswifeaAermotorcycleracingon October27,2012.Counsel'sstrategic
decisionscannotbedeemed Ilnreasonable,however,merely becausethey proveunsuccessfulatachieving acquittal.
Id.at 689. The com'    t cannot find thatJessup's counselfailed to provide reasonable representation under the
circum stanceshefaced.

                                                     12
